Citation Nr: 0100521	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  94-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training service with 
the Army National Guard from November 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

By a May 1997 rating decision, the appellant was granted 
service connection for a right inguinal hernia, 
postoperative, and assigned a zero percent (non-compensable) 
evaluation.  In the same rating decision, service connection 
was granted for post traumatic neuropathy of the right groin, 
as secondary to the service-connected right inguinal hernia, 
and a non-compensable evaluation was assigned.  By a November 
1997 rating decision, the appellant was informed that the 
above grants of service connection were considered a full 
grant of benefits sought on appeal for those two claims, and 
that the issue of entitlement to service connection for a low 
back disorder still remained on appeal.

In December 1997, the appellant sought an increased 
(compensable) evaluation for the post traumatic neuropathy of 
the right groin, by asserting that this disability was much 
worse than last examined.  See, e.g., Jarvis v. West, 12 Vet. 
App. 559, 561 (1999).  In February 1998, the veteran's 
representative indicated that the claim of entitlement to 
service connection for postoperative inguinal hernia had been 
resolved and that the only issue on appeal was that of 
entitlement to service connection for a low back disorder.  
In developing the claim for increased compensation for the 
post traumatic neuropathy of the right groin, the RO also re-
evaluated the postoperative right inguinal hernia.  By a 
rating decision, dated in November 1999, the RO granted a 10 
percent evaluation for post traumatic neuropathy of the right 
groin, and continued the non-compensable evaluation for the 
postoperative right inguinal hernia.  Following written 
notification of this multiple-issue determination, the 
appellant did not file a notice of disagreement to the rating 
decisions or to the effective date assigned for the post 
traumatic neuropathy of the right groin, now evaluated as 10 
percent disabling.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

In June 1998, the Board remanded the issue of entitlement to 
service connection for a low back disorder to the RO for 
additional development.  That development has been completed.  
However, as reflected below, it is necessary to return this 
matter to the RO in order to ensure compliance with new 
legislation and the duty assist requirements contained 
therein.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000).


REMAND

The essence of the contentions advanced in the present case 
is that the appellant currently suffers from a low back 
disorder, which he attributes to his period of service.

In this regard, the service medical records show that on a 
report of medical examination of August 1974, which was 
conducted for the purpose of enlistment into service, the 
clinical evaluation of the appellant's spine was normal.  No 
pertinent defects or diagnoses relative to the spine were 
noted on that examination report.  In December 1974, the 
appellant received treatment for pain in the upper back with 
tenderness in the right trapezius.  The impression was muscle 
pain.  The record further reflects that the appellant has 
acknowledged in an August 1998 statement that he did not 
undergo a separation examination prior to his discharge from 
service in May 1975.

Further, a review of the record discloses that the first 
post-service evidence of a low back disorder (i.e., diagnosed 
as right low back strain) is contained in a January 1992 VA 
general medical examination report.  This report indicates 
that the appellant has reported employment sewing feed sacks 
and stacking feed from February to July 1992.  Notably, 
however, the reports of VA examination, dated in December 
1995 and January 1998, refer by history that the appellant 
had sustained a pre-service back injury.  Following a VA 
examination in December 1995, the diagnoses included 
"evidence of radiculopathy associated with prior back injury 
and having nothing to do with the [in-service] groin 
surgery."  A similar conclusion was reached following the 
January 1998 VA examination, at which time the physical 
examination resulted in a diagnosis of nonservice-connected 
lumbar strain.

Given these relevant facts, the Board observes that because 
the appellant served only on active duty for training, and 
because he has established entitlement to service connection 
for a disability, he has achieved veteran status, and; hence, 
he is entitled to the presumption of soundness.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1137 (West 1991); 38 C.F.R. § 3.1(d), 
3.6(a), 3.304(a) (2000); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  A veteran is presumed to have entered 
service in sound condition, as to his health, when examined, 
accepted, and enrolled for service, except as to disorders 
noted at the time of examination or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior entrance into service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).  Where, as in this case, a low back 
disability manifested by radiculopathy, or lumbar strain was 
not recorded in the enlistment examination report, the 
appellant is presumed to be medically sound at entry of his 
period of active duty for training with respect to that 
claimed disability, and the presumption of soundness may only 
be rebutted by clear and unmistakable evidence to the 
contrary.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In determining whether the facts in this case satisfactorily 
rebut the presumption of sound condition, the Board finds 
that the record is insufficient to make a determination of 
whether there is clear and unmistakable evidence that the 
appellant entered service with a preexisting low back 
disorder.  While the VA physicians in 1995, and in 1998 
referred by history to a pre-service back injury, reviewed 
the medical data of record, and indicated a conclusion that 
the diagnoses of lumbar strain and radiculopathy were not of 
service origin, neither physician addressed the medical 
question-does a pre-service history of a back injury, in the 
absence of any medical records showing treatment for, or a 
diagnosis of, lumbar strain or radiculopathy prior to 
service, conclusively establish that the appellant had a 
disability manifested by radiculopathy, or lumbar strain at 
entry into service in November 1974?  Accordingly, another VA 
examination is necessary to determine whether the veteran's 
current low back disorder existed prior to service, was 
incidental to service, or was aggravated by service.

Although the Board regrets any further delay, the Board is of 
the opinion that additional development is warranted.  
Pursuant to recently enacted legislation, the VA must make 
"reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary."  This 
duty to assist includes providing the claimant with a 
thorough and contemporaneous examination when, as in the 
instant case, a medical examination is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names, 
addresses, and approximates dates of all 
health care providers, VA and non-VA, who 
have treated the appellant for a back 
injury prior to entry into active duty 
for training in November 1974; and after 
his discharge from active duty for 
training in May 1975.  The RO should also 
inform the appellant that he is free to 
submit any pertinent pre-service medical 
records.  After securing the necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associated them with the claims folder.  
If the RO is unable to obtain any of the 
medical records indicated by the 
appellant, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO should schedule the appellant 
for a VA examination by an orthopedic 
specialist to determine the nature and 
etiology of any low back disorder 
present, to specifically include lumbar 
strain and radiculopathy.  All necessary 
studies and tests should be accomplished, 
and the clinical manifestations should be 
reported in detail.  The examiner should 
review the appellant's claims folder, 
specifically the service medical records, 
including the report of medical 
examination dated August 1974; the 
reports of VA examinations dated December 
1992 and 1995, and in January 1998; and 
any other additional relevant medical 
records procured in connection with this 
case.  The examiner is asked to provide 
an opinion as to: (1) Does a pre-service 
history of a back injury, in the absence 
of any medical records showing treatment 
for, or a diagnosis of, lumbar strain or 
radiculopathy prior to service, 
conclusively establish that the appellant 
had a disability manifested by 
radiculopathy, or lumbar strain at entry 
into service in November 1974?  (2) 
Whether a low back disorder, to include 
lumbar strain and radiculopathy, existed 
prior to service or whether such disorder 
was coincident with service.  (3) If a 
low back disorder is found to have 
existed prior to service, whether that 
disorder increased in severity during 
service, and; if the disorder increased 
in severity during service, whether such 
increase was due to the natural 
progression of the disorder or could be 
attributed to the appellant's period of 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant needs take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




